UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:June 11, 2012 (Date of earliest event reported:June 7, 2012) Revlon, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 1-11178 13-3662955 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 237 Park Avenue New York, New York (Address of Principal Executive Offices) (Zip Code) (212) 527-4000 (Registrant’s telephone number, including area code) None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. On June 7, 2012, Revlon, Inc. (the "Company’’) held its 2012 Annual Stockholders' Meeting (the "Meeting") at which the Company's stockholders: (i) approved the re-election or election of each of the twelve (12) director nominees standing for re-election or election and named in the Company's proxy statement, dated April 24, 2012 (the "Proxy Statement"), to serve as directors until the next annual stockholders' meeting and until such directors' respective successors shall have been elected and qualified, such directors consisting of:Ronald O. Perelman, Alan S. Bernikow, Paul J. Bohan, Viet D. Dinh, Alan T. Ennis, Meyer Feldberg, David L. Kennedy, Debra L. Lee, Tamara Mellon, Richard J. Santagati, Barry F. Schwartz and Kathi P. Seifert; and (ii) ratified the selection by the Audit Committee of the Company's Board of Directors of KPMG LLP ("KPMG") as the Company's independent registered public accounting firm for 2012. The following is a tabulation of the votes cast at the Meeting with respect to Proposal No. 1 (the election of Directors): Proposal No. 1 – Election of Directors Director Nominee Votes For Votes Withheld Broker Non-Votes Ronald O. Perelman Alan S. Bernikow Paul J. Bohan Viet D. Dinh Alan T. Ennis Meyer Feldberg David L. Kennedy Debra L. Lee Tamara Mellon Richard J. Santagati Barry F. Schwartz Kathi P. Seifert The following is a tabulation of the votes cast at the Meeting with respect to Proposal No. 2 (consideration of ratifying the Audit Committee’s selection of KPMG as the Company’s independent registered public accounting firm for 2012): Proposal No. 2 Ratification of Audit Committee’s Selection of KPMG LLP* Votes For Votes Against Abstentions Ratification of KPMG *There were no broker non-votes with respect to the ratification of the Audit Committee’s selection of KPMG, as this was a "routine" proposal. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REVLON, INC. By: /s/ Michael T. Sheehan Michael T. Sheehan Senior Vice President, Deputy General Counsel & Secretary Date:June 11, 2012
